Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  

Claim 1, lines 27-28; and claim 2, lines 29-30: the examiner suggests rewriting “a pitch of electrode fingers” to --a pitch of the first and second electrode fingers-- to provide a proper nexus to the previous recited “electrode fingers”.

Claim 2, line 35, the examiner suggests removing the “table 1” and putting the information of table 1 within the claim (See MPEP 2173.05, in which tables should be used only in “exceptional circumstances”).

Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art reference is Ruile et al. (US2013/0051588, Cited by Applicant). Ruile et al. teaches in Figure 9 an acoustic wave device comprising: 
A piezoelectric substrate (present by not labeled);
An IDT electrode on the piezoelectric substrate; 
A dielectric film (Located in region IRB) on the piezoelectric substrate and covering the IDT electrode; 

When a first direction (left to right) denotes a propagation direction of an acoustic wave and a second direction denotes a direction orthogonally or substantially orthogonally intersecting the first direction, the IDT electrode further includes an intersecting region in which the first electrode fingers and the second electrode fingers overlap each other as viewed in the first direction;
The intersecting region includes a central region (Region ZAB) at a central portion of the intersecting region in the second direction, a first edge region (Upper Region IRB) adjacent to or in a vicinity of the central region at a position near the first busbar, and a second edge region (Lower Region IRB) adjacent to or in a vicinity of the central region at a position near the second busbar; 
However Ruile et al. does not teach: in regards to claim 1, when X denotes a wavelength defined by a pitch of electrode fingers of the IDT electrode, h denotes a film thickness of the IDT electrode, x(%) denotes a wavelength-normalized film thickness defined as h/A x 100(%), and y (g/cm3) denotes an electrode density of the IDT electrode, the wavelength- normalized film thickness x is set, depending on the electrode density y of the IDT electrode, at a value not less than x that satisfies the following equation: Y = 0.0757x2 - 3.9023x + 27.986; and in regards to claim 2, when X denotes a wavelength defined by a pitch of electrode fingers of the IDT electrode, h denotes a film thickness of the IDT electrode, x(%) denotes a wavelength-normalized film thickness defined as h/A x 100(%), the wavelength-normalized film thickness x is set, depending on a material of the IDT electrode, at a value not less than a corresponding value in Table 1. Thus the applicant claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 2, claims 3-20 have also been determined to be novel and non-obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Taniguchi (US2019/0158059 A1) teaches in Figure 1 an acoustic wave device comprising multiple regions with different mass loadings. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843